Case 4:09-cr-00342 Document 1460 Filed on 04/06/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 07, 2020
                                                                David J. Bradley, Clerk
Case 4:09-cr-00342 Document 1460 Filed on 04/06/20 in TXSD Page 2 of 2
